JUDGMENT

                                 Court of Appeals
                             First District of Texas
                                  NO. 01-14-00195-CR

                        EX PARTE DUSTIN WAYNE GLENN


    Appeal from the County Court at Law No. 3 of Galveston County. (Tr. Ct. No.
                                    CV-70369).

       This case is an appeal from the order signed by the trial court on December 27,
2013. After submitting the case on the appellate record and the arguments properly raised
by the parties, the Court holds that the trial court’s order contains no reversible error.
Accordingly, the Court affirms the trial court’s order.

       The Court orders that this decision be certified below for observance.

       Judgment rendered February 26, 2015.

Panel consists of Chief Justice Radack and Justices Jennings and Keyes.          Opinion
delivered by Justice Jennings.